 1

 2

 3                            UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF WASHINGTON
 4                                     AT TACOMA
 5
     DEWAUN JAMES SWAN,                                 CASE NO. C18-5320 BHS
 6
                              Plaintiff,                ORDER ADOPTING REPORT
 7            v.                                        AND RECOMMENDATION

 8   MILLER and PIERCE COUNTY JAIL,

 9                            Defendants.

10

11            This matter comes before the Court on the Report and Recommendation (“R&R”)

12   of the Honorable David W. Christel, United States Magistrate Judge. Dkt. 10. The Court

13   having considered the R&R and the remaining record, and no objections having been

14   filed, does hereby find and order as follows:

15            (1)   The R&R is ADOPTED; and

16            (2)   Plaintiff’s action is dismissed without prejudice for failure to obey a court

17   order.

18            Dated this 2nd day of October, 2018.

19

20

21
                                                        A
                                                        BENJAMIN H.SETTLE
                                                        United States District Judge
22


     ORDER
